Citation Nr: 0427877	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  01-08 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
residuals of an L1 fracture.

2.  Entitlement to a rating higher than 10 percent for 
residuals of a thoracic injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991, and from October 1994 to April 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which increased the veteran's rating for 
residuals of an L1 fracture with myalgia to 30 percent, and 
continued the veteran's rating for residuals of a thoracic 
injury with myalgia at 10 percent.  (Although service 
connection was previously awarded for "L1 fracture with 
myalgia," the RO made it clear in a June 2001 statement of 
the case, and in supplemental statements of the case prepared 
in conjunction with this appeal, that the RO viewed the 
service-connected disability as including lumbosacral strain, 
degenerative joint disease, and degenerative disc disease.)  
The Board remanded this case in August 2003.  

The Board remanded the case in part because the veteran had 
filed what the Board interpreted to be a notice of 
disagreement with an RO denial of a claim for a total rating 
based on individual unemployability in a rating decision of 
December 2001, but the RO had not issued a Statement of the 
Case (SOC) on that issue.  On remand, the RO issued a SOC in 
October 2003.  The record does not contain a timely 
substantive appeal, so this issue is not before the Board.  
38 C.F.R. §§ 20.200, 20.302 (2003).  

The veteran originally requested a Travel Board hearing when 
he perfected his appeal in September 2001.  In a 
correspondence dated in October 2001 the veteran amended his 
request, asking instead for a videoconference hearing.  A 
videoconference hearing was scheduled, but the veteran later 
notified the RO that he would be unable to attend.  




FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disability 
is manifested by demonstrable deformity of a vertebral body 
and by moderate limitation of motion.

2.  The veteran's service-connected thoracic spine disability 
is manifested by moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of an L1 fracture have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285, 5292 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 68 Fed. Reg. 51454-58 (Aug. 27, 
2003).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a thoracic injury have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5291 (2002); 68 Fed. Reg. 51454-58 (Aug. 27, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran injured his back in an automobile accident which 
occurred in January 1991.  A VA examination conducted in 
December 1991 revealed a history of back injury with fracture 
of T12, symptomatic.  X-rays showed the veteran had either 
rudimentary ribs associated with T12, or a transitional 
vertebral body at L1.  There was minimal anterior wedging at 
L1, which was felt to be most likely related to old trauma, 
though recent fracture could not be ruled out.  In a rating 
decision dated in December 1991, service connection was 
established for thoracic injury, T12, rated as 10 percent 
disabling by application of Diagnostic Code 5291, assessed as 
moderate limitation of motion of the dorsal spine.  

In a subsequent rating decision dated in February 1997 the 
veteran's thoracic injury, then characterized as thoracic 
injury with myalgia, was continued as 10 percent disabling.  
The same rating decision established service connection for 
L1 fracture with myalgia, evaluated as 20 percent disabling.  
The 20 percent evaluation was arrived at by assigning 10 
percent for fracture deformity of L1, and 10 percent for 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5291. 

The veteran was afforded a VA medical examination in December 
1999.  The veteran gave a history of having lost 15 to 20 
days of work in the preceding year due to his low back pain.  
He reported having difficulty straightening up after bending 
over doing yard work; he refrained from lifting heavy 
objects.  He reported getting seven to eight flare-ups per 
month, each lasting for four to five hours.  In addition to 
medications, the veteran made use of a transcutaneous 
electronic nerve stimulator (TENS) unit and heating pad.  The 
veteran denied any surgeries on the back, and denied using 
any canes, crutches, or back braces.  The examiner found the 
veteran had a normal spine curvature, but did have some 
tenderness over the lower thoracic and lumbar vertebrae.  
There were no paracervical or paraspinal muscle spasms.  
Flexion of the trunk was to 80 degrees, with pain on complete 
flexion.  Extension was to 18 degrees, also with pain.  
Lateral flexion was to 25 degrees bilaterally.  There was no 
evidence of any neurological deficit.  The examiner noted an 
anterior wedge deformity of L1.  The examiner's impression 
was chronic lumbosacral strain with evidence of degenerative 
joint disease of the thoracic and lumbar vertebrae.  
Limitation in function because of pain was mild to moderate.  
Limitation in function because of weakness was considered 
mild.

In the course of this appeal the veteran was afforded two 
additional VA examinations, conducted in March 2001 and 
October 2001.  At the March 2001 examination the examiner 
noted history and complaints essentially as before, with the 
addition of an inability to sleep at night because of the 
pain associated with the back disability.  The veteran 
reported no loss of bowel or bladder control.  Flexion of the 
trunk was to 60 degrees, with pain on flexion.  Extension was 
to 30 degrees, also with pain.  Lateral flexion was to 20 
degrees bilaterally, also with pain.  There was no swelling, 
no masses noted to palpation in the area, and the veteran had 
no muscle spasm.  There was no neurological deficit.  A 
recent MRI showed some mild degenerative disc disease in the 
lumbar spine.  

At the October 2001 examination the veteran denied any 
current problems with his thoracic spine, but reported having 
muscle spasms to his lumbar spine on average of three times 
per week with right leg numbness and tingling, and flare-ups 
with incapacitating pain approximately two to three times per 
month, resulting in being bed-bound for four to five hours 
for each occurrence.  The veteran reported difficulty holding 
a job because of his low back pain.  He said that he was 
unable to do things like vacuum, load and unload his 
dishwasher, make his bed, do yard work, or walk more than two 
blocks before stopping to rest.  The veteran noted that he 
wore a back brace, but denied using crutches or canes.  The 
examiner reported the veteran's spine was negative for 
deformity, kyphosis, lordosis, or scoliosis.  Range of motion 
for the lumbar spine was flexion to 75 degrees, 
hyperextension to 15 degrees, and lateral flexion to 20 
degrees bilaterally.  The lumbar spine was positive for point 
tenderness to the right and left paraspinal muscles and to 
the spinal cord itself.  The veteran had a positive heel and 
toe gait with no atrophy of the lower extremity muscles.  
There was negative straight leg raising.  Gait was normal.  
X-rays of the thoracic spine revealed no paraspinal massing 
and minimal dextroscoliosis of the thoracic spine.  Pedicles 
were present at each level, and vertebral body heights and 
intervertebral disc spaces were normally maintained.  The 
examiner's diagnosis was chronic lumbosacral strain with 
evidence of degenerative joint disease at L4-5; moderate 
functional impairment secondary to pain; and minimal 
dextroscoliosis of the thoracic spine. 

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

As noted above, the regulations used to evaluate disabilities 
of the spine were amended twice during the pendency of the 
veteran's appeal.  The first change occurred in August 2002, 
effective as of September 23, 2002.  That change related to 
evaluating disabilities involving intervertebral disc 
syndrome (IVDS) under Diagnostic Code 5293.  The rating 
criteria pertaining to disabilities of the spine were amended 
again in August 2003, effective as of September 26, 2003.  
68 Fed. Reg. 51,454.  This change amended all of the 
diagnostic codes used to evaluate disabilities of the spine, 
re-numbered the diagnostic codes, and implemented a new 
General Rating Formula to apply to all of the renumbered 
codes.  

The veteran was notified of the September 2002 change in 
regulations by the Board's August 2003 remand.  He was 
further notified of the September 2002 and September 2003 
changes by the RO by way of a SSOC issued in March 2004.  The 
RO also applied the changes in regulations in re-adjudicating 
the veteran's claim, as noted in a March 2004 SSOC.  



A.  Pre-September 2002

1.  L1 Fracture

In this case, the veteran's L1 fracture residuals were rated 
as 30 percent disabling in the January 2000 rating decision.  
This was arrived at by assigning 10 percent for fracture 
deformity of L1, applying Diagnostic Code 5285, and 20 
percent for painful limitation to motion, applying Diagnostic 
Code 5292.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5292.  
The veteran's rating was assigned as a result of the findings 
of the VA examination in December 1999 that showed, inter 
alia, no evidence of any neurological deficit, an anterior 
wedge deformity of L1, mild to moderate limitation in 
function because of pain, and mild limitation in function 
because of weakness.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2003).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  

The Board has also considered other diagnostic codes for 
possible application.  Prior to the regulatory changes noted 
above, there were four diagnostic codes under which a rating 
higher than 30 percent was available for residuals of the 
veteran's L1 fracture with myalgia.  A 60 percent rating was 
warranted under Diagnostic Code 5285 when there are residuals 
of fracture of vertebra without cord involvement but with 
abnormal mobility requiring a neck brace (jury mast).  There 
is no evidence of record of abnormal mobility requiring the 
wearing of a neck brace.  A 60 percent rating was for 
application under Diagnostic Code 5286 when there is complete 
ankylosis of the spine at a favorable angle, but there is no 
evidence of record of complete ankylosis of the spine.  A 50 
percent rating was for application under Diagnostic Code 5289 
when there is unfavorable ankylosis of the lumbar spine.  
There is no evidence of record of ankylosis of the lumbar 
spine, either favorable or unfavorable, due to residuals of 
the lumbar spine fracture.  A 40 percent rating is for 
application under Diagnostic Code 5293 when there is severe 
intervertebral disc syndrome (IVDS) with recurring attacks, 
with intermittent relief.  The evidence does not show that 
the veteran suffers from the requisite symptoms to warrant a 
40 percent evaluation.  38 U.S.C.A. § 4.71a, Diagnostic Codes 
5285, 5286, 5289, 5293 (2002); DeLuca, supra.  The symptoms 
he experienced caused him to experience times when he had to 
rest due to flare-ups, but it is clear from the evidence 
described above that his relief from any recurring attacks 
was more than just intermittent.  A 40 percent rating was 
also assignable on account of severe limitation of motion, 
but the functional losses experienced by the veteran 
apparently did not amount to such a problem.  As noted in the 
factual background set forth above, the veteran did not 
experience functional losses that caused greater than 
moderately severe limitation as noted at the March 2001 VA 
examination, and this characterization contemplated both the 
lumbar and thoracic spine disabilities.  Later, in October 
2001, the lumbar functional limitations alone were 
characterized as "moderate" due to pain.  Consequently, a 
higher rating under these criteria was not warranted.  The 20 
percent rating is appropriate for moderate limitation of 
motion with a 10 percent added for demonstrable deformity.  

2.  Thoracic injury

As noted above, the veteran's thoracic injury with myalgia 
was rated as 10 percent disabling by application of 
Diagnostic Code 5291, assessed as moderate limitation of 
motion of the dorsal spine.  Also as noted above, at his 
October 2001 VA examination, the veteran denied any problems 
with his thoracic spine.  Under the rating criteria in effect 
prior to September 23, 2002, even if the veteran's thoracic 
injury had been assessed as causing severe limitation of 
motion of the dorsal spine, which it was not, the rating 
would remain at 10 percent disabling.

As with the analysis above, the Board has also considered 
other diagnostic codes for possible application to the 
veteran's thoracic injury, and has arrived at the same 
conclusion:  there is no evidence to support a higher 
evaluation under any of four diagnostic codes under which a 
rating higher than 10 percent is available.  A 60 percent 
rating is warranted under Diagnostic Code 5285 when there are 
residuals of fracture of vertebra without cord involvement 
when there is abnormal mobility requiring a neck brace (jury 
mast).  There is no evidence of record of abnormal mobility 
requiring the wearing of a neck brace.  A 60 percent rating 
is for application under Diagnostic Code 5286 when there is 
complete ankylosis of the spine at a favorable angle.  There 
is no evidence of record of complete ankylosis of the spine.  
A 20 percent rating is for application under Diagnostic Code 
5288 when there is favorable ankylosis of the dorsal spine.  
There is no evidence of record of ankylosis of the dorsal 
spine, either favorable or unfavorable, due to the thoracic 
spine injury.  A 20 percent rating is for application under 
Diagnostic Code 5293 when there is moderate IVDS with 
recurring attacks.  The evidence shows that the veteran 
suffers from IVDS of the lumbar spine at L4 and L5, but not 
in the thoracic spine.  Thus, the evidence does not show that 
the veteran suffers from the requisite symptoms to warrant a 
higher evaluation for his thoracic spine injury.  38 U.S.C.A. 
§ 4.71a, Diagnostic Codes 5285, 5286, 5288, 5293 (2002); 
DeLuca, supra.

B.  Changes effective September 2002

Effective September 23, 2002, the regulations were amended to 
change the rating criteria for Diagnostic Code 5293, IVDS, 
expanding them to base ratings on incapacitating episodes.  
Under the new criteria, a 40 percent disability rating is 
warranted when there are incapacitating episodes having a 
total duration of at least four weeks, but less than six 
weeks during the past 12 months.  An incapacitating episode 
is defined in the revised regulation as a period of acute 
signs and symptoms due to IVDS that required bed rest 
prescribed by a physician and treatment by a physician.  An 
evaluation could be had based either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining separate evaluations of the chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities under 38 C.F.R. § 4.25, whichever method 
resulted in the higher evaluation.  

While the veteran has reported flare-ups two to three times 
per month necessitating bed rest of four to five hours at 
each occurrence, the total time of bed rest does not approach 
the minimum threshold of four weeks per year noted above, 
and, in any event, the veteran's bed rest was not bed rest 
prescribed by a physician.  Additionally, the orthopedic 
problems experienced by the veteran have been accounted for 
under the 30 percent rating under Diagnostic Codes 5285 and 
5292.  Further, the evidence described above makes it clear 
that he does not have neurologic impairment or symptoms that 
would allow for consideration of separate ratings under 
various neurologic rating criteria.  Consequently, a 40 
percent rating is not warranted under this change to 
Diagnostic Code 5293.  

The veteran suffers IVDS in the lumbar spine at L4 and L5, 
but not in the thoracic spine.  Accordingly, the September 
23, 2002 changes to the regulation do not affect evaluation 
of the veteran's thoracic injury.

C.  Changes effective September 2003

As noted above, the rating criteria pertaining to 
disabilities of the spine were amended again in August 2003, 
effective as of September 26, 2003.  This was a major change 
which amended and renumbered all of the diagnostic codes used 
to evaluate all disabilities of the spine under one set of 
criteria called the General Rating Formula for Diseases and 
Injuries of the Spine.  The new diagnostic codes are 5235 to 
5243.  An option is now available to rate IVDS, new 
Diagnostic Code 5243, either under the General Rating Formula 
or under the retained expanded criteria for IVDS based on 
incapacitating episodes.

As it concerns the veteran, the new General Rating Formula 
has the effect of eliminating separate evaluation criteria 
for cervical, dorsal, and lumbar areas of the spine, and of 
including the 10 percent evaluation for demonstrable 
deformity of a vertebral body in the 10 percent criteria of 
the General Rating Formula.  

Under the new criteria (except when Diagnostic Code 5243 is 
optionally evaluated using the formula for rating IVDS based 
on incapacitating episodes):  

A 10 percent evaluation will be assigned where 
forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical 
spine is greater than 30 degrees but not greater 
than 40 degrees; or, the combined range of motion 
of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees; or, the 
combined range of motion of the cervical spine is 
greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the 
height.

A 20 percent evaluation will be assigned where 
forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical 
spine is greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion 
of the thoracolumbar spine is not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine is not greater than 170 
degrees; or, muscle spasm or guarding is severe 
enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent evaluation will be assigned where there 
is forward flexion of the cervical spine of 15 
degrees or less; or favorable ankylosis of the 
entire cervical spine.

A 40 percent evaluation will be assigned for 
unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned where there 
is evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.  

A 100 percent evaluation will be assigned for 
unfavorable ankylosis of the entire spine.

68 Fed. Reg. 51,456.

In addition, six notes give additional guidance for applying 
the new rating formula:

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V) For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation 
are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even though 
it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment 
that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement 
to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability. 

68 Fed. Reg. 51,456, 51,457.

As note 2 suggests, a new Plate V provides a pictorial of the 
normal range of motion for the thoracolumbar spine.  See 68 
Fed. Reg. 51,458.

In evaluating the veteran's disability in light of the new 
criteria, the Board finds that there is no basis for an 
increased rating.  Again, the veteran's current combined 
rating is 40 percent, derived by applying 20 percent for 
moderate limitation of motion under prior Diagnostic Code 
5292, plus 10 percent for deformed vertebral body, in 
addition to the 10 percent evaluation under Diagnostic Code 
5291 for his thoracic injury residuals.  Utilizing range of 
motion criteria, the Board notes that the veteran's range of 
motion forward flexion measurement of the lumbosacral spine, 
as reported on the October 2001 VA examination, was 75 
degrees, and the combined range of motion of the 
thoracolumbar spine was 130 degrees, which would warrant only 
a 10 percent evaluation.  It should also be pointed out that 
the new criteria indicate that the ratings are assignable 
based on the specified criteria with or without symptoms such 
as pain.  Based on the October 2001 examiner's diagnosis of 
minimal dextroscoliosis, a 20 percent rating would be 
warranted for the thoracolumbar spine disability, but an 
increase to a 50 percent rating is not warranted unless there 
is evidence of unfavorable ankylosis of the entire 
thoracolumbar spine, as defined above.  Id.  Therefore, given 
the evidence described above, these criteria do not provide a 
basis for awarding the veteran a rating greater than the 
ratings already assigned for his lumbar and thoracic spine.  
In other words, application of the new criteria would result 
in the award of a rating for the thoracolumbar spine less 
than is already assigned.  For the reasons stated, the 
preponderance of the evidence is against the award of higher 
ratings.  

The Board has also considered the possibility of an 
extraschedular rating; however, the Board finds that the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2003).  The current evidence of record does not demonstrate 
that the service-connected disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that the 
disabilities have an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2003).  Further, while the veteran claims 
that his back disability keeps him from work, other than his 
own averments, the only evidence of record regarding his 
employment is the statement from his most recent employer, VA 
Medical Center (VAMC) Oklahoma City, Oklahoma, that he was 
terminated during his probationary period for unacceptable 
attendance.  Moreover, there is suggestion in the claims file 
that non-service-connected disability also affects his 
employability.  Given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of these 
issues to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

On November 9, 2000, during the pendency of these claims, the 
VCAA was signed into law, changing the standard for 
processing veterans' claims.  In adjudicating the rating 
issues on appeal, the Board has considered the provisions of 
the VCAA.  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2001, the same month VA's regulations implementing VCAA were 
promulgated.  

Specifically regarding VA's duty to notify, the August 2001 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what evidence and/or information was needed from the veteran, 
what information VA would assist in obtaining on the 
veteran's behalf, and where the veteran was to send the 
information sought.  Additionally, the RO informed the 
veteran of the results of its rating decisions, and the 
procedural steps necessary to appeal.  The RO provided a SOC 
and three SSOCs reporting the results of the RO's reviews.  
As noted above, the veteran was informed of the changes in 
the criteria for rating the spine.

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's service medical records 
(SMRs).  The RO also obtained VA treatment records from VAMC 
Oklahoma City.  The veteran was also afforded four VA medical 
examinations, one each in 1997, 1999, and two in 2001.  Given 
the standard of the regulation, the Board finds that VA has 
no duty to inform or assist that was unmet.


ORDER

Entitlement to a rating higher than 30 percent for residuals 
of an L1 fracture is denied.

Entitlement to a rating higher than 10 percent for residuals 
of a thoracic injury is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



